DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a physical layer (PHY) unit, a media access control (MAC) unit, a security unit in claims 1,3-4,7-13,20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1,3-4,7-13,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a physical layer (PHY) unit, a media access control (MAC) unit, a security unit”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,7-13,15-16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Thubert et al (2017/0006497).
With respect to claims 1,13, Bar discloses an Ethernet communications device 655 (fig 6) (para [0041], “the communication device 655 may comprise an Ethernet or similar network device. In one embodiment, the communication device 655 may comprise multiple components, such as an Ethernet PHY device and an Ethernet MAC device. In an embodiment, the PHY device ad the MAC device are coupled together and transfer control data, including power state information, between them. In an embodiment, the power states and other command data are transferred via in-band frames from the MAC device to the PHY device, which are placed between data frames during the IPG period”) comprising: a physical layer (PHY) unit 105 (fig 1); or a media access control (MAC) unit 110 (fig 1) configured to perform media access control for the Ethernet communications device, wherein the Ethernet communications device configured to manipulate a data stream in a data path (140 (fig 1); 215 (fig 2); 425 (fig 4); inserting the control field into the data stream is considered as the claimed “manipulating the data stream”) to conform to a pre-defined policy (para [0019], “control fields”, the control field is considered as the pre-defined policy) 415 (fig 4).
Bar discloses using a control interface (considered as the claimed security unit) for controlling the data stream (paras [0018] – [0019]). Bar does not explicitly disclose a security unit configured to manipulate a data stream in a data path within the Ethernet communications device when the data stream violates or conforms to a pre-defined policy. Thubert discloses an Ethernet communication (para [0038]) comprising: manipulate a data stream in a data path within the Ethernet communications device when the data stream violates or conforms to a pre-defined policy (para [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar’s control interface to manipulate the data stream (taught by Thubert) to facilitate the data transmission.

With respect to claims 3,15, Bar discloses wherein the security unit is further configured to extract frame information 515 (fig 5) from the data stream 505 (fig 5) and manipulate the data stream 535 (fig 5) when the frame information violates or conforms to the pre-defined policy.

	With respect to claims 4,16, Bar discloses wherein the security unit is further configured to compare 530 (fig 5) (“change in power state signal?”) the frame information with the pre-defined policy. 

power states (e.g., full power, standby, snooze, etc.”; standby power states mean interrupting the transmission).

	With respect to claims 8,19, bar discloses wherein the security unit is further configured to modify the data stream when the data stream violates or conforms to the pre-defined policy (para [0019], fig 2 or 140 (fig 1)).

	With respect to claim 9,  Bar does not explicitly discloses receiving the pre-defined policy from a media-independent interface (MII) or a secured control channel. Since Bar disclose the Ethernet communication device 655 (fig 6) being connected to the Bus 605 (fig 6) to , it would have been obvious that the secure unit would have to get the control data (policy) from a secured control channel 605 (fig 6).

	With respect to claims 10-12, Bar does not explicitly disclose wherein the security unit is a component of the PHY unit or a component of the MAC unit or a component of a reconciliation sublayer. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar by implementing the security unit into the PHY layer or MAC layer or reconciliation sublayer as claimed for different intended uses, since applying a known technique to a similar process to obtain predictable result requires only routine skilled in the art (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claims 2,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Thubert et al (2017/0006497) and Eriokson et al (2006/0198389). 
With respect to claims 2,14, Bar does not disclose wherein the Ethernet communications device communicates via a shared media. Eriokson discloses a system wherein the Ethernet communications device (“Ethernet Device 1” (fig 1)) communicates via a shared media 105 (fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar by connecting the Ethernet device to a shared media (taught by Eriokson) to communicate to a plurality of Ethernet devices.

With respect to claim 20, refer to discussion in claim 1 above for manipulating the data stream. Further, Eriokson discloses connecting a plurality of Ethernet devices to a shared media (fig 1).

Claims 5,6,17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Thubert et al (2017/0006497) and Official Notice.
With respect to claims 5-6,17, Bar does not disclose wherein the frame information comprises frame header information or wherein the frame header information comprises at least one of a source address, a destination address, port information and frame priority information. The Official Notice is taken that a frame information comprising a header information and the header information comprising at 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        09/11/2021